Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a logical path segments” are interrelated and associated with “a measurement value”? 
In claim 5, it is unclear how “adjacent grid cells” and “a grid” are interrelated and associated with each other?
In claim 6, it is unclear what  method steps in which “a density analysis” includes?  
In claim 9, it is unclear how “a second measurement” is obtained ?  Furthermore, it is unclear how “a second measurement” is interrelate4d and associated with a histogram?
In claim 10, it is unclear how “a logical path segments” are interrelated and associated with “a measurement value”? 

In claim 15, it is unclear what  method steps in which “a density analysis” includes?  
In claim 18, it is unclear how “a logical path segments” are interrelated and associated with “a measurement value”?  Furthermore,  “one or more computer-readable storage media” should be “one or more non-transitory computer-readable storage media”. 
 The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-20. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  .
Wiggers (pat# 5,397,981) disclose digital storage oscilloscope with automatic time base.
Holcomb et al (pat# 5,790,133) disclose Method of rapidly displaying large data records 
retrieved by deep memory digital oscilloscopes and logic analyzers.
	Su (Pat#7,401,007) disclose Method, computer program and apparatus for extracting 
large size signal data samples with an automatically adjusted decimation ratio .
 	Nara (pat# 7,889,198) disclose display method for signal analyzer.
	Narita (Pat# 6,989,833) disclose waveform information display apparatus.
	Duff (pat# 9,442,136) disclose improved real-time oscilloscope (IRTO) for generating 
  fast worst-case real-time eye diagram from input signal, has display that displays overlay of worst-case waveform segments from waveform segments, to form real-time eye diagram.

	Wegener (pat# 7,650,249) discloses waveform sample compressing system for use in e.g. logic data analyzer, has encoder coupled to receive vector and producing compressed waveform data, where encoder includes set of waveform state encoders for each waveform state.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867